Citation Nr: 0015012	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to basic eligibility for Department of Veterans' 
Affairs (VA) benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the VA Regional Office (RO) in 
Lincoln, Nebraska, which determined that the appellant was 
ineligible for VA benefits based upon qualifying service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant was employed as a merchant seaman with the 
Wilson Marine Transit Company between June 1967 and September 
1968.  

3.  The appellant is not shown to have had active military, 
naval or air service, and is not an individual or a member of 
a group considered to have performed active military, naval 
or air service.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. § 101 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.1, 3.7 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1998 the appellant filed a VA Form 21-526 
(Veterans Application for Compensation or Pension) in which 
he reported that he had served between June 1967 and July 
1968 as a deck maintenance man with the "Merchant Marine U.S. 
Coast Guard).  Accompanying that application were documents 
entitled Certificate of Discharge to Merchant Seaman," 
apparently a United States Coast Guard document.  The 
Certificates reflect employment with the Wilson Marine 
Transit Company between June 1967 and September 1968.  

In November 1998 the RO informed the appellant that the 
reported service is not qualifying service for VA benefits.  
The appellant expressed disagreement with that decision and 
asserted that the legal basis for denial of the benefit 
sought was unconstitutional.  In this regard, the appellant 
asserted that 38 C.F.R. § 3.7 is unconstitutional because it 
provided benefits to some merchant marines, but not all.  In 
the appellant's Substantive Appeal he essentially referred to 
a denial of equal rights as the basis of his constitutional 
challenge.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§§ 3.1(d), 3.6.  In addition, laws and regulations provide 
that certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits.  See 38 C.F.R. § 3.7.  Under 38 C.F.R. § 3.7 
certain Merchant Seamen and American Merchant Marines are 
considered to have had active service.  See 38 C.F.R. 
§ 3.7(14), (15); see also Section 401 of Public Law 95-202.  
Specifically, United States Merchant Seamen who served on 
blockade ships in support of Operation Mulberry during World 
War II and American Merchant Marines in Oceangoing Service 
during the period of armed conflict between December 7, 1941, 
to August 15, 1945, are considered to have had active 
service.  No other service by Merchant Seamen or Merchant 
Marines is considered active service for VA benefit purposes.  

Based on this law and evidence, the Board finds that the 
appellant has not established his status as a "veteran" for 
purposes of VA benefits.  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  See 38 U.S.C.A. § 101(2).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24).  
While Congress has at various times included additional 
individuals and groups as being considered to have performed 
active military, naval or air service, the appellant's 
employment with the Wilson Marine Transit Company between 
1967 and 1968 has not been so included.

While the appellant has asserted a vague constitutional 
challenge to Congress's definition of "veteran" and "active 
military, naval and air service," and VA Regulation 38 C.F.R. 
§ 3.7, the Board is bound by laws prescribed by Congress.  In 
addition, "[t]he Board should be bound in its decisions by 
the regulations of the department. . . ."  38 U.S.C.A. 
§ 7104(c).  Simply put, the Board is without authority to 
entertain a constitutional challenge to either laws 
prescribed by Congress or regulations of the Department of 
Veterans Affairs.


ORDER

Basic eligibility for VA benefits is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals




 

